The finding implicit in the verdict of the jury that defendant Timpone negligently left plaintiff’s Exhibit 1 in the body of the plaintiff is against the weight of .the evidence. Plaintiff and his wife swore that his outer body before the gauze was removed was full of pus and blood, and everything was saturated with pus and blood. They swore a new incision was made immediately prior to the removal of the exhibit from his abdomen. The exhibit was not shown to have any blood stains upon it. Carswell, Acting P. J., Johnston, Sneed, Wenzel and MacCrate, JJ., concur. [195 Misc. 68.]